DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	The request for reconsideration dated 8-16-2022 is acknowledged.
	Claims included in the prosecution are 1-2, 28, 32-33, 35, 40-42, 44, 46, 50-51, 53, 59, 63-64, 74 and 78, 85-86.
	The following are the rejections. In view of the cancellation of claim 70, the 112 rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1-2, 28, 32-33, 35, 40-42, 44, 46, 50-51, 53, 59, 63-64, 74 and 78, 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Imbimbo et al (US 2015/0320706 in combination with Huang (Journal of Drug Targeting, 2011), Cevc (US 2008/0311184), Scognamiglio et al (International Journal of Pharmaceutics, 2013) individually or in combination, optionally further in view of BR 201104941).
Imbimbo teaches that neuroprotective agents such as resverstrol and neuropeptides can be administered topically using transfersomes for the treatment of and prevention of brain neurogenerative disease, Alzheimer’s disease (Abstract, 0136, 0137, 0219, 0273, 0316, 0318, Examples and claims).
	Imbimbo however, does not teach the components of the transfersomes and the incorporation of other active agents.
	Huang teaches liposomal compositions containing soy phosphatidylcholine, cholesterol and Tween 80 for oral delivery of catechin (flavonoid) and its distribution in brain after the administration (Abstract and entire publication).
	Cevc discloses deformable liposomes containing phospholipids  (0080) DPPC and phosphatidylglycerol,  and Tween 20 or Tween 80 or BRIJ or Span (0083). The amount of surfactant taught is between 20 to 50 % (0073). The liposomes can be made using phosphatidylethanolamine or using phosphatidylcholine and phosphatidylglycerol and they can be neutral, positively charged or negatively charged. The deformable liposomes contain immunoglobulins (antibodies) (0092). One of the diseases taught is Alzheimer’s (0090). The liposomal size are 50 to 150 nm (Abstract, 0020, 0030, 0037-0043, 0062, 0075-0081, 0083, 0098, 0100, Examples and claim 22). 
	Scognamiglio et al disclose transfersomes containing soy phosphatidylcholine, cholesterol and polysorbate 80 (Tween 80) and encapsulating resveratrol or quercetin. The amount of polysorbate 80 in relation to phosphatidylcholine appear to fall within the amounts claimed (Abstract and entire publication and Tables).
The references of Huang, Cevc and Scognamiglio as discussed above, teach the formation of deformable transfersomes with phospholipids, cholesterol and non-ionic detergents. 
	BR teaches elastic liposomes containing phosphatidylcholine, cholesterol and bile salts and flavonoids (See abstract).
	It would have been obvious to one of ordinary skill in the art to prepare deformable transfersomes, which is taught by Imbimbo using phospholipids, cholesterol and non-ionic detergents for the treatment of brain neurodegenerative diseases with a reasonable expectation of success since the preparation of transfersomes is known in the art as evident from Huang, Cevc and Scognamiglio. One or ordinary skill in the art would be motivated to use claimed active agents which are art known and known to treat brain neurodegenerative diseases since the reference of Cevc shows that transfersomes can encapsulate any active agent. Lyophilization is well-known in the art of liposomes and therefore, lyophilization of the composition for storage would have been obvious to one of ordinary skill in the art with a reasonable expectation of success. The inclusion of desired amounts of cholesterol in the deformable liposomes would have been obvious to one of ordinary skill in the art since BR teaches that cholesterol could be included for the formation of deformable liposomes.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that it was surprising discovery that it is possible to produce flexible liposomes (DNVa) that contain substantially lower amounts of surfactant and no ethanol while retaining flexibility sufficient to provide effective delivery of a cargo across the blood/brain barrier to a target tissue, in particular to the brain. This argument is not persuasive since applied prior art indicates that the surfactant can be from 1.5 % to 50 % to form deformable liposomes and therefore, it would have been obvious to one of ordinary skill in the art to vary the amounts of the surfactant from the teachings of applied prior art. It is clear from the applied prior art that deformable liposomes can be formed with or without the presence of cholesterol and it is unclear why the results are surprising.
 	Applicant once again argues that it is recognized, e.g., from the cited references (Huang et al) that ethanol and detergents (surfactants) have been used to increase the flexibility of liposomes and however ethanol and surfactants can destabilize those liposomes resulting in leakage and inefficient delivery to the target tissue and it was a surprising discovery that it is possible to produce flexible liposomes that contain substantially lower amounts of surfactant and no ethanol while retaining flexibility sufficine (sufficient) to provide effective delivery of a cargo across the blood/brain barrier to a target tissue, in particular to the brain. Applicant argues that the reference teaches away and quotes In re Urbamski in this regard. This argument of ‘teaching away’ would have been persuasive if claim1 recited ‘consisting of’ thus excluding ‘ethanol’ in the composition. Instead claim 1 recites ‘comprising’ and thus, does not exclude ethanol taught by Huang. Furthermore, ethanol being a hydrophilic solvent, it will not be present in the lipid bilayer as instant claim 1 (i) recites ‘lipid bilayer consists of’ recites.  In addition, applicant’s arguments are rather surprising since phospholipids and Tweens (non-ionic surfactant) are surfactants, see applicant’s argument that Huang teaches ethanol and detergents (surfactants) and instant claim 1 recites phospholipids and non-ionic detergents) and the presence of these in liposomes either in Huang or in instant invention would have the same properties.
	Huang’s teachings are drawn to elastic liposomes for the delivery of catechin (polyphenol)  to brain and as evident from Huang, even 1.5 % of Tween 80 in these liposomes enable the liposomes to cross the barrier and deliver catechin to brain.  Secondly, Cevc in 2008/0311184 teaches that the concentration of surfactant can between 10 and 60 % or WO and 50 % (paragraph 0074) and the amounts taught by Cevc are between the amounts in instant claims. Therefore, it is evident from these references that even smaller percentages of Tween 80 enable the transfersomes to cross the blood-brain barrier. In essence, contrary to applicant’s arguments that claim 1 recites, ’consists of a first phospholipid, second phospholipid, cholesterol and a non-ionic detergent’ does not exclude ethanol. The examiner also points out that ethanol being hydrophilic will not be in the liposome bilayer. Applicant has not shown that to be otherwise. Applicant argues that contrary to examiner’s statement Huang only teaches one type of liposomes which also contain ethanol. This argument is not persuasive since Huang hydrates the non-ionic detergent containing phospholipids with ethanol containing water and it is well-known in the art that when phospholipids are hydrated, the internal and external compartments of liposomes contain this hydrating aqueous medium and ethanol being hydrophilic will not be present in the lipid bilayer of the liposomes. Furthermore, a careful examination of Huang’s entire publication clearly indicates that the elasticity of the liposomes is because of Tween 80 and not because of ethanol.
	Applicant argues that Scognanmiglio’s transfersomes lack cholesterol. This argument is not persuasive since the rejection is made based on the combination of references and the reference of Huang clearly shows the inclusion of cholesterol in the elastic liposomes. Furthermore, the reference of Scognamiglio clearly shows that for the formation of elastic liposomes, ethanol is not necessary, as recognized by applicant.
	Applicant argues that Cevc effectively teaches away from liposomes that contain cholesterol and points out to 0021 in support where Cevc states More generally speaking a blend of molecules forming a stable membrane- typically but not necessarily in the form of lipid vesicles (liposomes) and at least one strongly amphipathic, that is, relatively water soluble, bilayer-destabilizing component (often a surfactant), exemplified by a mixture of phospholipids and surfactants is more prone to bind amphipaths, such as proteins than pure phospholipid surfaces, especially vesicles or liposomes which consists of phospholipids”. It is unclear to the examiner how this is considered as teaching away. In fact, in paragraph 0080 Cevc teaches sterols as one of the lipids along the list of various lipids including phospholipids.
2.	Claims 1-2, 28, 32-33, 35, 40-42, 44, 46, 50-51, 53, 59, 63-64, 74 and 78, 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Scognamiglio et al (International Journal of Pharmaceutics, 2013)  in combination with Milburn (US 2006/0276393), optionally in further combination with BR 201104941). 
	Scognamiglio et al as discussed above teaches transfersomes soy phosphatidylcholine, cholesterol and polysorbate 80 (Tween 80) and encapsulating resveratrol. What is lacking in Scognamiglio is the treatment of brain neurodegenerative diseases.
	Milburn teaches that Resveratrol can be encapsulated in liposomes for the treatment of brain neurodegenerative diseases. Milburn also teaches quercetin (Abstract, 0002, 0008, 0011, 1086, 1105-1108, 1188, 1336, 1340, 1343-1344, 1347, 1349-1350 and claims).
	BR teaches elastic liposomes containing phosphatidylcholine, cholesterol and bile salts and flavonoids (See abstract).
It would have been obvious to one of ordinary skill in the art to use the transfersomes containing resverstrol of Scognamiglio for the treatment of brain neurodegenerative diseases  with a reasonable expectation of success since Milburn teaches that neurogenerative diseases such as Alzheimer’s and Parkinson’s diseases could be treated with liposomally encapsulated resveratrol and quercetin. Although neither Scognamiglio nor Milburn teaches the use of DPPC or mixture of phospholipids for the preparation of liposomes, in the absence of showing unexpected results, it is deemed obvious to one of ordinary skill in the art to use either DPPC or mixture of phospholipids with a reasonable expectation of success since it is well-known in the art of liposomes that DPPC alone or in combination with other phospholipids could be used in the preparation of liposomes.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. As applicant recognizes, Scognamiglio teaches SPC and Tween 80 transfersomes. It is unclear to the examiner as to how Scognanmiglio’s teachings of two kinds of liposomes, transfersomes containing Tween 80 and phospholipid and ethosomes containing a phospholipid, cholesterol and ethanol one can come to the conclusion as applicant did regarding Scognamiglio. However, the reference of BR 2011 shows that one can prepare elastic liposomes even in the presence of cholesterol.
	Applicant argues that the defects of Scognamiglio are not remedied by Milburn. This argument is not persuasive since Milburn is combined for its teaching of the encapsulation of Resveratrol and quercetin in liposomes for the treatment of brain neurodegenerative diseases. This property of liposomes will remain the same irrespective of whether the liposomes or elastic or not elastic.
3.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over  1) Imbimbo et al (US 2015/0320706 in combination with Huang (Journal of Drug Targeting, 2011), Cevc (US 2008/0311184), Scognamiglio et al (International Journal of Pharmaceutics, 2013) individually or in combination, optionally further in view of BR 201104941) OR 2) Scognamiglio et al (International Journal of Pharmaceutics, 2013)  in combination with Milburn (US 2006/0276393), optionally in further combination with BR 201104941), further in view of Cevc (US 2002/0048596).
The teachings of Huang, Cevc, Scognamiglio and Imbimbo have been discussed above. These references do not teach lyophilization of the composition. 
Cevc 2002 while disclosing transfersomes teaches that these liposomes can be lyophilized and used just before use (Abstract, 0043, 0085, 0090, 0147 and claim 33).
It would have been obvious to one of ordinary skill in the art to lyophilize the deformable liposomes since it increases the stability and can be used just before use as taught by Cevc 2002.
4.	Claims 28, 31, 33, 35, 42, 44, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Imbimbo et al (US 2015/0320706 in combination with Huang (Journal of Drug Targeting, 2011), Cevc (US 2008/0311184), Scognamiglio et al (International Journal of Pharmaceutics, 2013) individually or in combination, optionally further in view of BR 201104941) OR 2) Scognamiglio et al (International Journal of Pharmaceutics, 2013)  in combination with Milburn (US 2006/0276393), optionally in further combination with BR 201104941), further in view of Cevc (US 2002/0048596). both as set forth above, further in view of Haas (US 2013/0259922 and Fletcher (US 2004/0219202) of record.
	The teachings of Huang, Cevc 2008, Imbimbo and Scognamiglio have been discussed above. Although Cevc teaches cationic transfersomes, he does not specifically teach DOTAP. The liposomes can be dehydrated (Abstract, 0057-0059, 0065, 0070, 0115, 0156, 0156, 0061, 0175, 0283, Examples and claims).
	Haas teaches cationic liposomes containing DOTAP and DOPC for the delivery of active agents. According to Haas, the liposomes can be unilamellar, multilamellar or transfersomes. The liposomes can be dehydrated (Abstract, 0057-0059, 0065, 0070, 0115, 0156, 0161, 0175, 0283, Examples and claims).
Fletcher teaches cationic liposomes. The liposomes contain a helper lipid DOPC or DOPE. The cationic lipids taught are derivatives of DOTAP. According to Fletcher the liposomes cross the blood brain barrier and for topical delivery. Fletcher further teaches the use of transfersomes (Abstract, 0050-0051, 0249-0256, and 0379-0382).
The use of a cationic lipid such as DOTAP would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since this lipid and its derivatives are known to be used in the preparation of liposomes as taught by Haas and Fletcher and the ability of liposomes including transfersomes to cross BBB as taught by Fletcher.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Imbimbo, Huang, Cevc, Scognamiglio, Milburn and BR. Applicant argues that Haas describes methods of making stressed liposomes; but applicant recognizes that this method according to Haas can be applied to any liposomes. Applicant argues however, Haas offers no teaching whatsoever of liposomes comprising a surfactant. This argument is not persuasive since as applicant recognizes that Haas’s teachings can be applied to any liposome and the reference of Scognamiglio teaches the inclusion of Tween in deformable liposomes. Furthermore, Haas is combined for the teaching of the combination of DOTAP and DOPC for the formation of liposomes and Fletcher for the teachings that DOTAP containing liposomes crossing the blood brain barrier.
5.	Claims 1-2, 28, 32-33, 35, 40-42, 44, 46, 50-51, 53, 59, 63-64, 74 and 78, 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over 1)  Imbimbo et al (US 2015/0320706 in combination with Huang (Journal of Drug Targeting, 2011), Cevc (US 2008/0311184), Scognamiglio et al (International Journal of Pharmaceutics, 2013) individually or in combination, optionally further in view of BR 201104941); OR 2)	 over Scognamiglio et al (International Journal of Pharmaceutics, 2013)  in combination with Milburn (US 2006/0276393), optionally in further combination with BR 201104941)both as set forth above, further in view of Lee (US 2009/0082400 and N’guyen (5,686,082).
The teachings of Imbimbo, Huang, Cevc, Scognamiglio, Milburn and BR have been discussed above.
	What is lacking in these references is the teaching of galangin.
	Lee teaches that flavonoids such as quercetin and galangin are useful in treating neurogenerative conditions such as Alzheimer’s disease (Abstract and 0609).	
N’guyen teaches that polyphenols such as rutin and galangin are anti-oxidants and can be encapsulated in liposomes (Abstract. Col. 2, line64 through col. 3, line 2, col. 4, lines 39-54).
It would have been obvious to one of ordinary skill in the art to encapsulate polyphenol such as galangin in the deformable liposomes for the treatment of neurodegenerative diseases as Alzheimer’s diseases with a reasonable expectation of success since Lee teaches that the polyphenol galangin is useful in treating Alzheimer’s disease and Lee and N’guyen teach that galangin can be encapsulated within liposomes.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Imbimbo, Huang, Cevc, Scognamiglio, Milburn and BR. Applicant provides no specific arguments regarding N’guyen and Lee.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims  1-2, 28, 32-33, 35, 40-42, 44, 46, 50-51, 53, 59, 63-64, 74 and 78, 85-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 3, 6-8, 10, 15-22, 25, 29, 31, 36, 55, 62,  74 and 78 of copending Application No. 15/774,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application and instant claims are drawn to same deformable nanoscale delivery devices. The claim in the copending application recites, therapeutic agent’ and therefore, includes instant claims reciting a variety of active agents with generic names.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant neither files a terminal disclaimer nor provides specific arguments; therefore, the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612